841 So.2d 629 (2003)
James Michael O'NEILL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2870.
District Court of Appeal of Florida, Second District.
April 4, 2003.
James Marion Moorman, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
FULMER, Judge.
James Michael O'Neill appeals the sentences imposed for several of the nine offenses with which he was charged based on a single crime spree. O'Neill entered a negotiated no contest plea to all counts in the information with the understanding that he would be sentenced to no less than fourteen and no more than twenty years in prison. After a sentencing hearing, the court imposed a twenty-year sentence on each offense, concurrent with each other, and imposed a three-year minimum mandatory on all nine counts for the use of a firearm.
O'Neill raised two sentencing issues in a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). The trial court ruled on the motion but not within sixty days as the rule requires. Accordingly, the motion is deemed denied. See Jackson v. State, 793 So.2d 117, 118 (Fla. 2d DCA 2001).
Of the several issues raised on appeal, one has merit. We agree, and the State concedes, that the minimum mandatory provision should be stricken from counts seven and nine. We reverse and remand for that purpose. In all other respects we affirm. From our review of the record and the terms of the negotiated plea agreement, we conclude that a claimed scoresheet error did not adversely affect the sentence imposed. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed in part, reversed in part, and remanded with directions to the trial court to strike the minimum mandatory provision of counts seven and nine.
SALCINES and STRINGER, JJ., Concur.